         Case 2:19-cv-00120-BSJ Document 74 Filed 02/20/20 Page 1 of 2



RONALD ADY (USB 3694)
RONALD ADY, PLLC
8 East Broadway, Ste. 725
Salt Lake City, UT 84111
(801) 530-3122
(801) 746-3501 fax

Attorney for Plaintiffs


                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION



 ALEX TAYLOR and NALLELY                           PLAINTIFFS’ NOTICE OF
 TAYLOR,                                           FILING

        Plaintiffs,
                      v.                           Case No. 2:19-cv-00120-BSJ

 NATIONAL COLLEGIATE STUDENT                       Judge Bruce Jenkins
 LOAN TRUST 2007-1, TRANSWORLD
 SYSTEMS, INC., EGS FINANCIAL
 CARE, INC. fka NCO Financial Systems,
 Inc. and DOES I through X.

        Defendants.


       PLEASE TAKE NOTICE that attached are Exhibits A through I to Document 72.

       DATED this 20th day of February, 2020.



                                                ___/S/ Ronald Ady______________
                                                RONALD ADY
                                                RONALD ADY, PLLC
                                                8 East Broadway, Ste. 725
                                                Salt Lake City, UT 84111
                                                (801) 746-3500
                                                (801) 746-3501 fax
                                                adyr@80law.com
                                                Attorney for the Plaintiffs
          Case 2:19-cv-00120-BSJ Document 74 Filed 02/20/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Civ. P. 5, I certify that on the 20th day of February, 2020, I

served a true and correct copy of the foregoing document on the following:

                     Michael Alltmont (malltmont@sessions.legal)

                     George Burbidge (george.burbidge@chrisjen.com)

by e-filing.



                                           ___/s/Ronald Ady____________________
